Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending in the application. Claims 1-4 and 6-20 are rejected. Claim 5 is objected to. 


Information Disclosure Statement
The Examiner has considered the Information Disclosure Statement(s) filed on November 10th, 2021, September 27th, 2021, September 16th, 2021, August 27th, 2021, July 1st, 2021, November 19th, 2020, August 25th, 2020 and June 19th, 2020.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/868,117, fails to provide adequate support or enablement in the manner Provisional Application No. 62/868,117 discloses the following generic structure in the claims and the broadest disclosure in the specification (page 1):

    PNG
    media_image1.png
    151
    332
    media_image1.png
    Greyscale
.
The generic structure fails to provide for the possibility for the instant variable R1 to be hydrogen and for the R3 position to be methyl. For this reason, none of the claims under examination are supported by the ‘117 priority document.
The disclosure of the prior-filed application, Application No. 62/904,906, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Provisional Application No. 62/904,906 discloses the following generic structure in the claims and the broadest disclosure in the specification (page 1):

    PNG
    media_image2.png
    169
    367
    media_image2.png
    Greyscale

The generic structure fails to provide for the possibility for the instant variable R3 to be hydrogen and for the R2 position to be F. For this reason, claims 1, 2, 6, 7 and 9-14 are not supported by the ‘906 application. Claims th, 2019.
The instant claims therefore have the following earliest effective filing dates:
Claims 1, 2, 6, 7 and 9-14: June 19th, 2020.
Claims 3-5, 8 and 15-20: September 24th, 2019.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11, 12, 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11 and 17 recite a method of lowering blood glucose levels along with the active step of “administering;” however, the claims do not specify to whom or what the compound is administered. It is suggested that Applicant add “to the mammal” after “administering” in each of claims 11 and 17. Dependent claims 12 and 18 are rejected as indefinite for the same reason.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6 and 7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent PGPub No. 2020/0325121 A1 by Zhong et al., which claims priority to PCT/CN2019/082381, which was filed April 12th, 2019 and where a copy of the foreign priority document is attached as an Office Action Appendix.
The prior art teaches the following compound on page 36:

    PNG
    media_image3.png
    406
    593
    media_image3.png
    Greyscale
.
The compound reads on the formula of claim 1 where one of R1 and R2 is hydrogen and the other is F and R3 is hydrogen and further meets the limitation of instant claims 2 and 6. Support can be found on page 177 of the 

    PNG
    media_image4.png
    310
    493
    media_image4.png
    Greyscale
.
The compound above reads on the formula of claim 1 where R1-R3 are hydrogen and further meets the limitation of instant claim 2. Support can be found on page 180 of the priority document. Regarding instant claim 7, the prior art teaches compositions with a pharmaceutically acceptable carrier on page 21 as part of paragraph [0219] (support can be found in paragraph bridging pages 41 and 42 of the priority document). 

Claim(s) 1, 2, 6 and 7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent PGPub No. 2021/0171499 A1 A1 by Ammann et al., which claims priority to U.S. Provisional Application No. 63/028,187, which was filed May 21st, 2020 and U.S. Provisional Application No. 62/926,270, which was filed October 25th, 2019.
Amman et al. teach the following compound on page 35: 

    PNG
    media_image5.png
    219
    624
    media_image5.png
    Greyscale

The compound reads on the formula of claim 1 where one of R1 and R2 is hydrogen and the other is F and R3 is hydrogen and further meets the limitation of instant claim 6. Support can be found on page 37 of the ‘270 priority document. The prior art further teaches the following compound on page 128:

    PNG
    media_image6.png
    193
    557
    media_image6.png
    Greyscale
.
The compound above reads on the formula of claim 1 where R1 and R2 are F and R3 is hydrogen and further meets the limitation of instant claims 2 and 6. Support can be found on page 93 of the ‘187 priority document. Regarding instant claim 7, the prior art teaches compositions with a pharmaceutically acceptable excipient on page 205 as part of paragraph [0310] (support can be found on page 107 of the ‘187 priority document).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and 

Claim 1-4 and 6-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent PGPub No. 2020/0325121 A1 by Zhong et al., which claims priority to PCT/CN2019/082381, which was filed April 12th, 2019 and where a copy of the foreign priority document is attached as an Office Action Appendix.
Determining the scope and contents of the prior art. (See MPEP § 2141.01)
	The prior art teaches compounds of the following general formula (abstract) as GLP-1R agonists:

    PNG
    media_image7.png
    244
    578
    media_image7.png
    Greyscale
.
As an example of the prior art genus, the prior art teaches the following compound on page 36:

    PNG
    media_image3.png
    406
    593
    media_image3.png
    Greyscale
.


    PNG
    media_image4.png
    310
    493
    media_image4.png
    Greyscale
.
The compound above reads on the formula of claim 1 where R1-R3 are hydrogen and further meets the limitation of instant claim 2. Support can be found on page 180 of the priority document. Regarding instant claim 7, the prior art teaches compositions with a pharmaceutically acceptable carrier on page 21 as part of paragraph [0219] (support can be found in paragraph bridging pages 41 and 42 of the priority document). 
Ascertainment of the differences between the prior art and the claims. (See MPEP § 2141.02)
	The prior art is deemed to anticipate instant claims 1, 2, 6 and 7. The prior art does not teach an explicit method where the compounds above were administered according to the methods of instant claims 9-14. Furthermore, the instant claims 3 and 4 encompass a compound that differs from the prior art compound (Compound 84) by replacement of hydrogen with methyl. Instant claim 3 further encompasses a compound that differs from the prior art compound (Compound 95) by the same difference. Claims dependent upon claim 4 are addressed below.
Finding of prima facie obviousness --- rationale and motivation (See MPEP § 2141.02)

Regarding the instant claims directed to compounds differing by replacement of hydrogen with methyl, it is first noted that the prior art generally teaches that the corresponding ring can be substituted by alkyl groups. See definition of R3 on page 4, paragraph [0050]. Support can be found on page 6, lines 12-13 of the priority document. “Structural relationships may provide the requisite motivation or suggestion to modify known compounds to obtain new compounds. For example, a prior art compound may suggest its 
    PNG
    media_image8.png
    1
    1
    media_image8.png
    Greyscale

    PNG
    media_image8.png
    1
    1
    media_image8.png
    Greyscale
homologs because 
    PNG
    media_image8.png
    1
    1
    media_image8.png
    Greyscale
homologs
    PNG
    media_image8.png
    1
    1
    media_image8.png
    Greyscale
 often have similar properties and therefore chemists of ordinary skill would ordinarily contemplate making them to try to obtain compounds with improved properties.” In re Deuel 34 USPQ2d 1210 at 1214. Furthermore MPEP 2144.09 (II) states: “Compounds which are […] homologs (…) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).”
The issue of patentability over the replacement of alkyl groups for hydrogen has arisen many times. For instance, the replacement of a methylene prima facie obvious on the ground that “one skilled in the art would have been, prima facie, motivated to make the claimed compounds in the expectation that they, too, would possess antimicrobial activity." (In re Wood 199 USPQ 137). In the instant case, a person having ordinary skill in the art at the time the invention was made would have been motivated to synthesize the instantly claimed homologs with the reasonable expectation that it would have the same utility as the closest structurally related compounds taught by the prior art and with the motivation of obtaining additional useful compounds. Similarly, a person having generated the instantly claimed homologs would have been motivated to apply them in the compositions and utilities discussed above and embraced by instant claims 15-20 when applied to the homolog of compound 84.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone number is (571)270-1311. The examiner can normally be reached Monday - Friday, 10 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626